ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Hensel Phelps Construction Co.                )       ASBCA No. 60571
                                              )
Under Contract No. N40080-11-C-O 154          )

APPEARANCES FOR THE APPELLANT:                        Todd R. Metz, Esq.
                                                      Brian R. Dugdale, Esq.
                                                       Varela, Lee, Metz & Guarino, LLP
                                                       Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                       Ronald J. Borro, Esq.
                                                       Navy Chief Trial Attorney
                                                      Ellen M. Evans, Esq.
                                                       Senior Trial Attorney

                                 ORDER OF DISMISSAL

        Appellant's unopposed motion to withdraw the appeal without prejudice, filed prior
to the government filing an answer, is granted.

       Dated: 17 November 2016


                                                  ~($£-
                                                  - MARK N. STEMPLE
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60571, Appeal of Hensel Phelps
Construction Co., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals